DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Applicant uses a term such as luminescent solar cell, glass transition temperature, polymethyl methacrylate, polycarbonate, quantum dots, etc. followed by an acronym in parentheses. Further in the claims, when the term is used again, applicant does not use the acronym but again uses the full term with the acronym in parentheses. Applicant should consider eliminating the acronym or use the acronym for further references.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “a optical gel” as recited in line 12 should be changed to “an optical gel”.  Appropriate correction is required.

Claim Interpretation
The limitation “quantum dots (QDs) that can be composed of … thereof” as recited in claim 7 or 19 appears to be optional.  Thus, instant claim 7 or 19 only requires the photoluminescent compound to be any QDs, and not limited by the specific QDS disclosed in the instant claim.  Thus, the examiner has elected not to examine optional limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “at least one perovskite-based photovoltaic cell or solar cell” in line 4, which encompasses a plurality of perovskite-based photovoltaic cells or solar cells.  However, instant claim also recites "the photovoltaic cell or solar cell" in lines 4-5.  Therefore, there is insufficient antecedent basis for this limitation of lines 4-5 in the claim as it is not clear as to which photovoltaic cell or solar cell from the plurality of perovskite-based photovoltaic cells or solar cells applicant is referring to. Claims 2-20 are rejected as being dependent on claim 1.
Claim 1 recites that “at least one luminescent solar concentrator (LSC)” in line 2, which encompasses a plurality of luminescent solar concentrators.  However, instant claim also recites "the luminescent solar concentrator (LSC)" in line 6.  Therefore, there is insufficient antecedent basis for this limitation of line 6 in the claim as it is not clear as to which luminescent solar concentrator from the plurality of luminescent solar concentrators applicant is referring to. Claims 2-20 are rejected as being dependent on claim 1.

Claim 2 recites the limitation "a lower surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the limitation to “the lower surface”.
Claim 2 recites the limitation "four external sides" in line 5, which renders the claim indefinite. It is not clear whether “four external sides” as recited in the instant claim further limits “one or more external sides” as recited in line 3 of claim 1.  It is suggested to change the limitation to “wherein the one or more external sides comprises four external sides”.
Claim 3, lines 1 states (or solar device). The term in parentheses is considered indefinite because it is unclear whether the wording is part of the limitations. It is recommended that the parentheses are removed, i.e. “The photovoltaic device or solar device”, or the information in the parentheses are eliminated since photovoltaic device is inclusive of solar device. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation PMMA, and the claim also recites PPMA-IR. PPMA-IR would be considered a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation PMMA, and the claim also recites PMMA-IR. PMMA-IR would be considered a narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammermann et al. (US 2012/0138125 A1) in view of Snaith (US 2015/0136232 A1).
Regarding claim 1, Hammermann discloses a photovoltaic device or solar device (fig. 1 or 2) ([0012-0030] and [0211-0215]) comprising a luminescent solar concentrator (F1-F3 layer as shown in figure 1 or FM layer as shown in figure 2,  each of which is a polymer panel doped with fluorescent dye reads on instant claimed luminescent solar concentrator) ([0014-0020], see also examples in paragraphs [0211-0215]) having an upper surface (top surface through which light L enters), a lower surface (bottom surface which is adjacent to diffuse reflector or a mirror, referenced as “Diff”, [0026]), and one or more external sides (top side through which light enters, bottom side adjacent to “Diff”, left side adjacent to reflective edge “S” in figure 1 or PVZ in figure 2, and right side adjacent to PVZ in either figures), a photovoltaic cell (PVZ, figure 1 or 2) ([0021]) positioned outside of at least one of the external sides (right side in figure 1, and bottom left and right sides in figure 2) of the luminescent solar concentrator (“FM” or F1-F3 layer).

Snaith is directed to a photovoltaic device (fig. 1 and [00011) wherein the photovoltaic device is a perovskite-based photovoltaic cell due to its stability and high power conversion efficiency ([0008]).  Snaith further discloses that the perovskite is organometallic trihalide ([0014-0024]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used organometallic trihalide based perovskite photovoltaic cell as taught by Snaith to form the photovoltaic cell of Hammermann because of its stability and high power conversion efficiency, as shown by Snaith ([0008]).
Regarding claim 2, Hammermann further discloses the luminescent solar concentrator (36+1) has having an upper surface (top surface through which light L enters) configured to receive photons (see fig. 1 or 2), a lower surface (bottom surface which is adjacent to diffuse reflector or a mirror, referenced as “Diff”, [0026]) configured to receive photons (implicitly since the LSC is transparent), and four external sides (top side through which light enters, bottom side adjacent to “Diff”, left side adjacent to reflective edge “S” in figure 1 or PVZ in figure 2, and right side adjacent to PVZ in either figures) that extend from the upper surface to the lower surface (see fig. 1 or 2).
Regarding claim 3, Hammermann further discloses the luminescent solar concentrator is a plate (polymer panel F1-F3 or FM) comprising a matrix in transparent material (polymer panel 
Regarding claim 4, Hammermann further discloses the transparent material is PMMA ([0184]).
Regarding claim 5, Hammermann further discloses the photoluminescent compound (fluorescent dye) is perylene compounds ([0106-0107]).
Regarding claim 6, Hammermann further discloses the photoluminescent compound (fluorescent dye) is present in the transparent matrix (polymer panel) in a quantity of 10 to 20,000 ppm ([0180]). However, Hammermann does not explicitly disclose 10 to 20,000 ppm is same 0.1-3 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In an alternative, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Hammermann further discloses the LSC has a thickness of 1-20 mm ([0179]), which is within the claimed range of 0.1-50 mm. 
Regarding claim 10, Hammermann as modified by Snaith further discloses that the organometallic trihalide is CH3NH3PbI3 ([0140] of Snaith), which reads on instant claimed general formula ABX3 wherein A is CH3NH3+, B is Pb2+ and X represents I-.
Regarding claim 11, Hammermann as modified by Snaith further discloses that the perovskite is CH3NH3PbI3 ([0140] of Snaith).
Regarding claim 12, Hammermann further discloses the photovoltaic cell is coupled to the external sides of the LSC with the use of an epoxy resin ([0214])
Regarding claim 13, Hammermann further discloses the electrical energy generated by the photovoltaic cell is transported using a wiring system that is connected to the photovoltaic device (the PV device implicitly have a wiring system to take out current or electricity).
Regarding claim 15, Hammermann as modified by Snaith further discloses that the perovskite is CH3NH3PbI3 ([0140] of Snaith).
Regarding claim 16 or 17, Hammermann further discloses the photoluminescent compound (fluorescent dye) is perylene compound ([0106-0107]). For the examination purpose, this limitation followed by “such as” is interpreted to be optional and the examiner has elected not to examine optional limitations.
Regarding claim 18, Hammermann further discloses the photoluminescent compound (fluorescent dye) is present in the transparent matrix (polymer panel) in a quantity of 10 to 20,000 ppm ([0180]). However, Hammermann does not explicitly disclose 10 to 20,000 ppm is 2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In an alternative, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Hammermann further discloses the transparent material is PMMA ([0184]).

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rennig et al. (US 2011/0114174 A1) in view of Snaith (US 2015/0136232 A1).
Regarding claim 1, Rennig discloses a photovoltaic device or solar device (solar cell structure 10) (fig. 1 or 2) ([0024-0035]) comprising a luminescent solar concentrator (fluorescent layer in the form of polymer plate 36 comprising fluorescent molecules 1 reads on instant 
Rennig further discloses that the photovoltaic cell (42) can be any known solar cell such as Gratzel cells, organic or inorganic thin-film semiconductor cells ([0009] and claims 26-28).  However, Rennig does not explicitly disclose that the photovoltaic cell (42) is a perovskite-based photovoltaic cell wherein the perovskite is selected from organometallic trihalides.
Snaith is directed to a photovoltaic device (fig. 1 and [00011) wherein the photovoltaic device is a perovskite-based photovoltaic cell due to its stability and high power conversion efficiency ([0008]).  Snaith further discloses that the perovskite is organometallic trihalide ([0014-0024]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used organometallic trihalide based perovskite photovoltaic cell as taught by Snaith to form the photovoltaic cell of Rennig because of its stability and high power conversion efficiency, as shown by Snaith ([0008]).
Regarding claim 2, Rennig further discloses the luminescent solar concentrator (36+1) has an upper surface (top surface through which incident light 14 enters) configured to receive photons (see fig. 1), a lower surface (bottom surface which is adjacent to photovoltaic cell 42) configured to receive photons (implicitly since the LSC is transparent), wherein the upper surface is positioned closer to a photon source (source from which incident light 14 is emitted) 
Regarding claim 3, Rennig further discloses the luminescent solar concentrator (36+1) is a plate (polymer layer 36) comprising a matrix in transparent material ([0019], [0033], and claim 24) and at least one photoluminescent compound (fluorescent molecule or dye 1) ([0024] and [0033]).
Regarding claim 4, Rennig further discloses the transparent material is PMMA ([0019], [0033], and claim 24).
Regarding claim 5, Rennig further discloses the photoluminescent compound (fluorescent molecule or dye 1) is perylene compounds ([0018], [0034] and claim 35 or 39).
Regarding claim 6, Rennig does not explicitly disclose the photoluminescent compound (fluorescent dye) is present in the transparent matrix (polymer panel) in a quantity of 0.1-3 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Rennig further discloses the photoluminescent compound (fluorescent molecule or dye 1) is quantum dots ([0018], [0026], [0029], [0033], [0034], and claim 23).  The remaining part of the claim (“quantum dots (QDs) that can be composed of … thereof”) as recited appears to be optional.  Thus, instant claim only requires the photoluminescent compound to be any QDs, and not limited by the ones disclosed in the instant claim.  Thus, the examiner has elected not to examine optional limitations. 
Regarding claim 8, Rennig does not explicitly disclose the QDS (fluorescent dye) are present in the transparent matrix (polymer panel) in a quantity of 0.05-100 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, although Rennig does not explicitly disclose that the thickness of LSC is 0.1-50 mm, selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of “” as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 10, Rennig as modified by Snaith further discloses that the organometallic trihalide is CH3NH3PbI3 ([0140] of Snaith), which reads on instant claimed general formula ABX3 wherein A is CH3NH3+, B is Pb2+ and X represents I-.
Regarding claim 11, Rennig as modified by Snaith further discloses that the perovskite is CH3NH3PbI3 ([0140] of Snaith).

Regarding claim 14, Rennig further discloses the photovoltaic device (10) is used as a layered design or structure ([0031]).
Regarding claim 15, Rennig as modified by Snaith further discloses that the perovskite is CH3NH3PbI3 ([0140] of Snaith).
Regarding claim 16, Rennig further discloses the photoluminescent compound (fluorescent molecule or dye 1) is perylene compounds ([0018], [0034] and claim 35). For the examination purpose, this limitation followed by “such as” is interpreted to be optional and the examiner has elected not to examine optional limitations.
Regarding claim 17, Rennig further discloses the photoluminescent compound (fluorescent molecule or dye 1) is perylene compounds ([0018], [0034] and claim 35). For the examination purpose, this limitation followed by “such as” is interpreted to be optional and the examiner has elected not to examine optional limitations.
Regarding claim 18, Rennig does not explicitly disclose the photoluminescent compound (fluorescent dye) is present in the transparent matrix (polymer panel) in a quantity of 0.2-2.5 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In an alternative, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Rennig further discloses the photoluminescent compound (fluorescent molecule or dye 1) is quantum dots ([0018], [0026], [0029], [0033], [0034], and claim 23).  The remaining part of the claim (“quantum dots (QDs) that can be composed of … thereof”) as recited appears to be optional.  Thus, instant claim only requires the photoluminescent compound to be any QDs, and not limited by the ones disclosed in the instant claim.  Thus, the examiner has elected not to examine optional limitations. 
Regarding claim 20, Rennig further discloses the transparent material is PMMA ([0019], [0033], and claim 24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0056791 A1 to Pfenninger et al. is made of record.  Pfenninger discloses a PV device (solar module 100) comprising fluorescent film (110), which reads on instant claimed luminescent solar concentrator, and a PV cell (106) attached to the right side of the fluorescent .

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/GOLAM MOWLA/Primary Examiner, Art Unit 1721